Case 20-04921 Doc 1-1 Filed 02/23/20 Entered 02/23/20 21:17:03 Desc Schedule
            Verification of Creditor Matrix & Creditor Matrixz Page 1 of 3
Case 20-04921 Doc 1-1 Filed 02/23/20 Entered 02/23/20 21:17:03 Desc Schedule
            Verification of Creditor Matrix & Creditor Matrixz Page 2 of 3

                              ALLY FINANCIAL
                              200 Renaissance Ctr # Bo
                              Detroit, MI 48243-1300




                              American Express
                              Po Box 297871
                              Ft Lauderdale, FL 33329-7871




                              CAPITAL ONE AUTO FINANCE
                              PO Box 259407
                              Plano, TX 75025




                              CARTER-YOUNG INC.
                              Po Box 82269
                              Conyers, GA 30013-9433




                              Citibank
                              Po Box 6241
                              Sioux Falls, SD 57117-6241




                              DISCOVER FIN SVCS LLC
                              Po Box 15316
                              Wilmington, DE 19850-5316




                              Ford Motor Credit Corp.
                              PO BOX BOX 542000
                              Omaha, NE 68154




                              Illinois Department of
                              Employment Security
                              Ben. Pay. Control Div
                              PO Box 4385
                              Chicago, IL 60680-4385
Case 20-04921 Doc 1-1 Filed 02/23/20 Entered 02/23/20 21:17:03 Desc Schedule
            Verification of Creditor Matrix & Creditor Matrixz Page 3 of 3

                              Illinois Department of
                              Revenue
                              Bankruptcy Unit
                              Po Box 19035
                              Springfield, IL 62794-9035


                              Internal Revenue Service
                              Insolvency Division
                              Po Box 7346
                              Philadelphia, PA 19101-7346



                              JPMorgan Chase Card
                              Po Box 15369
                              Wilmington, DE 19850-5369




                              PORTFOLIO RECOV ASSOC
                              150 Corporate Blvd
                              Norfolk, VA 23502-4952




                              David Schneider
                              200 S Wacker Dr Ste 600
                              Chicago, IL 60606-5849




                              WE ENERGIES
                              Po Box 1489
                              Winterville, NC 28590-1489
